Exhibit 10.1
 
LIMITED WAIVER


LIMITED WAIVER (this “Waiver”) dated as of February 23, 2011 of certain
provisions of that certain letter agreement dated as of October 24, 2010 (the
“Confidentiality Agreement”) by and between Quicksilver Resources Inc. (the
“Company”) and Quicksilver Energy L.P. (“Quicksilver Energy”).
 
WHEREAS, upon the terms and subject to the conditions set forth herein, the
Company, acting at the direction of the Transaction Committee of the Company’s
Board of Directors (the “Transaction Committee”), desires to waive certain
provisions of the Confidentiality Agreement as set forth herein.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
Section 1. Waiver.  Notwithstanding anything to the contrary in the
Confidentiality Agreement, until the Waiver Expiration (as defined below),
(x) Quicksilver Energy and its Representatives (as defined in the
Confidentiality Agreement) and (y) prospective sources of equity financing for
Quicksilver Energy previously approved by the Transaction Committee (“Other
Potential Equity Investors”) may engage in communications with SPO Partners II,
L.P. (“SPO”) and its Representatives solely upon the following terms and subject
to the following conditions:
 
(a) The sole purpose of such communications shall be to facilitate the
submission to the Transaction Committee by Quicksilver Energy and SPO (and, if
applicable, one or more Other Potential Equity Investors) of a non-binding
indication of interest (which may be written or oral) regarding a potential
acquisition of the Company (a “Transaction Proposal”).
 
(b) The sole permissible topic of such communications shall be the formulation
of a Transaction Proposal (which may include, to the extent necessary in
connection therewith, communications with respect to (i) the Company’s corporate
governance arrangements following the consummation of an acquisition of the
Company and (ii) valuation models and the Company’s business).
 
(c) In no event shall Quicksilver Energy and SPO or any of their respective
affiliates enter into any binding agreement, arrangement or understanding
(whether written or oral) relating to the acquisition, holding, voting or
disposing of any securities of the Company or any other matter relating to the
Company.
 
(d) All such communications shall terminate at 5:00 p.m. Central Time on the
twenty-first calendar day following the date upon which this Waiver is executed
(the “Waiver Expiration”).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.  Limited Scope of Waiver.  Quicksilver Energy acknowledges and agrees
that (a) the waiver contained in Section 1 hereof is expressly conditioned upon
Quicksilver Energy’s compliance with the requirements set forth in Sections 1(a)
through (c) above and (b) without limiting the generality of paragraph 13 of the
Confidentiality Agreement, none of the Company, its Board of Directors or the
Transaction Committee thereof shall be under any legal obligation of any kind
whatsoever with respect to any Transaction Proposal.
 
Section 3.  Effect of Waiver.  Except as expressly waived hereby, the
Confidentiality Agreement shall remain in full force and effect in accordance
with the provisions thereof.
 
Section 4.  Governing Law.  This Waiver shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to its
conflict of law provisions.
 
Section 5.  Counterparts.  This Waiver may be executed in any number of
counterparts, each of which shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.
 
[Remainder of this page intentionally left blank]
 
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective authorized officers, all as of the day and year
first written above.
 

 
QUICKSILVER RESOURCES INC.
           
 
By:
/s/ John C. Cirone
      Name:   
John C. Cirone
      Title:   Senior Vice President — General Counsel                        
QUICKSILVER ENERGY L.P.    
 
    By:
Pennsylvania Management, LLC,
its general partner
                               
By:
/s/ Glenn Darden      
Name: 
Glenn Darden      
Title: 
Manager  

 
 

--------------------------------------------------------------------------------